DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10, line 1, contains a typographical error: “wherein, wherein”.  One instance of “wherein” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6, 8-10, 12-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lipper (US 1,720,560).

“is configured to” overlap itself with the first portion detachably attached to the second portion and the free distal end overlapping the fixed proximal end and detachably attaching to the tail via the first and second portions. The tail of Lipper is capable of being used in this manner.  Moreover, as explained in the preceding paragraph, the outermost wrap of tail 22 forms a “first portion” where the pin 25 is located, and the inner wrap of tail 22 forms a “second portion” where the pin is located, these first and second portions being attached together by pin 25.
Regarding claim 3, as noted above, streamer 22 forms a “tail” as in claim 1. The other streamer 23 wraps around the head cap and forms “trim” as in claim 3. The trim (23; Figs. 1-7) includes a distal portion (lower edge of streamer 23 when wrapped; see Figs. 7 and 8) and a proximal portion (upper edge of streamer 23 when wrapped; Figs. 7-8), wherein the distal portion extends along a substantial portion of the cap peripheral end portion (when trim 23 is wrapped about the cap; Fig. 7), wherein the proximal portion is provided on the center cap portion (when trim 23 is wrapped about the cap; Fig. 7) and is located radially inwardly from the distal portion relative to the center cap portion (when wrapped as shown in Fig. 7). As to claim 4, the proximal portion extends substantially around a center of the center cap portion (see Figs. 7-8). As to claim 6, the tail (22) includes opposite first and second longitudinal ends (upper and lower edges of tail 22; Figs. 5-7), wherein the trim further includes a third portion and a fourth portion (upper and lower edges of trim 23), wherein the third portion extends along the first longitudinal end (when tail 22 and trim 23 are wrapped in an overlapping manner as 
Regarding claim 8, Lipper discloses that the cap portion is made of elastic fabric (pg. 1, lines 84-86 and 92-93).  Therefore, the lower rim of the cap portion forms an elastic band which extends around the head. As to claim 8, this elastic band (lower rim of the cap) extends along the cap peripheral end portion and is located between opposing portions of the trim 23 (the elastic band is located between opposing left and right sides (portions) of the trim 23 when trim 23 is wrapped per Fig. 7).
	Regarding claim 9, the tail (22) has a length that is more than twice the circumference of the center cap portion (pg. 1, lines 101-103).
	Regarding claim 10, the tail (22) includes a tail peripheral end (lower edge of tail 22) that merges with the cap peripheral end in the circumferential direction of the center cap portion to define a peripheral end of the durag (see Figs. 1-8).
	As to independent claim 12, Lipper discloses a durag comprising a center cap portion (the “crown-shaped head pocket portion 21”; see pg. 1, lines 87-88 and 95-96; see Figs. 1-4), wherein the center cap portion is configured to cover a head of a user (Figs. 1-4; pg. 1, line 109 through pg. 2, line 5), wherein the center cap portion includes a cap peripheral end portion (the lower periphery of the head pocket portion 21); and a 
Regarding claim 13, the tail (22) is configured to be wrapped completely around the center cap portion at least three hundred sixty degrees with the free distal lateral end overlapping the fixed proximal lateral end (see Figs. 7-8).
	Regarding claim 14, as noted above, streamer 22 forms a “tail” as in claim 12. The other streamer 23 wraps around the head cap and forms “trim” as in claim 14. The trim (23; Figs. 1-7) includes a distal portion (lower edge of streamer 23 when wrapped; see Figs. 7 and 8) and a proximal portion (upper edge of streamer 23 when wrapped; Figs. 7-8), wherein the distal portion extends along a substantial portion of the cap peripheral end portion (when trim 23 is wrapped about the cap; Fig. 7), wherein the proximal portion is provided on the center cap portion (when trim 23 is wrapped about 
As to claim 17, the trim (23) further includes a third portion and a fourth portion (upper and lower edges of trim 23), wherein the third portion extends along the first free longitudinal end (when tail 22 and trim 23 are wrapped in an overlapping manner as shown in Fig. 7), wherein the fourth portion extends along the second free longitudinal end (when tail 22 and trim 23 are wrapped in an overlapping manner as shown in Fig. 7), wherein the third portion and the proximal portion merge together and wherein the fourth portion and the distal portion merge together (when tail 22 and trim 23 are wrapped in an overlapping manner as shown in Fig. 7, and also if the streamers 22,23 are held out horizontally when not wrapped, for example if the streamers of Fig. 1 were pulled out horizontally).


Claims 1, 3-4, 6, 10, 12-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burnet (FR 717985).
Burnet discloses a hat which forms a “durag” as claimed, comprising a center cap portion (a), wherein the center cap portion is configured to cover a head of a user (see English language translation and see Fig. 1), wherein the center cap portion (a) includes a cap peripheral end portion (along band “b”); and a tail (strip d), wherein the tail (d) has a fixed proximal end (see proximal end of tail d which is fixed to the rear of the cap, see English translation page 1, lines 23-24) and a free distal end (see free 
It is noted that claim 1 does not specifically require that the first portion be attached to the second portion, but rather recites this feature only functionally, i.e. the tail “is configured to” overlap itself with the first portion detachably attached to the second portion and the free distal end overlapping the fixed proximal end and detachably attaching to the tail via the first and second portions. The tail of Burnet is capable of being used in this manner. For example, after wrapping the tail (d) around the cap, a pin could be placed through the layers of the tail d which would attach first and second portions of the tail together in the manner of use recited in claim 1. Thus, the headwear of Burnet is capable of being used (functioning) as claimed.
Regarding claim 3, the headwear (durag) of Burnet comprises a trim (b) (see Fig. 1), wherein the trim includes a distal portion (lower edge of band b; Fig. 1) and a 
As to claim 6, the tail (d) includes opposite first and second longitudinal ends (upper and lower edges of tail d; Fig. 1), wherein the trim further includes a third portion and a fourth portion (upper and lower edges of trim b), wherein the third portion extends along the first longitudinal end (see Figs. 1 and 2), wherein the fourth portion extends along the second longitudinal end (Figs. 1-2), wherein the third portion and the proximal portion merge together and wherein the fourth portion and the distal portion merge together (see Figs. 1-2).
	Regarding claim 10, the tail (d) includes a tail peripheral end (lower edge of tail d) that merges with the cap peripheral end in the circumferential direction of the center cap portion to define a peripheral end of the durag (see Figs. 1-2).
	As to independent claim 12, Burnet discloses a durag comprising a center cap portion (a), wherein the center cap portion is configured to cover a head of a user (Fig. 1 and see English language translation), wherein the center cap portion includes a cap peripheral end portion (the lower periphery of the cap a); and a tail (strip d), wherein the tail (d) includes a tail peripheral end portion (along lower edge of tail d) that combines with the cap peripheral end portion (lower end of cap)  in the circumferential direction of the center cap portion to define a peripheral end of the durag (see Fig. 2), wherein the 
With respect to the recitation “the tail is configured to be…detachably attached to the peripheral end of the durag”, this is a functional recitation and does not further define the claimed structure over that of Burnet.  The tail of Burnet could be detachably attached to the peripheral end of the durag, for example using a pin or other fastener.
Regarding claim 13, the tail (d) is configured to be wrapped completely around the center cap portion at least three hundred sixty degrees with the free distal lateral end overlapping the fixed proximal lateral end (see Fig. 1-2; English translation pg. 1, lines 27-28).
Regarding claim 14, the headwear (durag) of Burnet comprises a trim (b) (see Fig. 1), wherein the trim includes a distal portion (lower edge of band b; Fig. 1) and a proximal portion (upper edge of band b), wherein the distal portion extends along a substantial portion of the cap peripheral end portion (see Fig. 1), wherein the proximal portion is provided on the center cap portion (see Fig. 1) and is located radially inwardly 
As to claim 17, the trim (b) further includes a third portion and a fourth portion (upper and lower edges of trim b), wherein the third portion extends along the first free longitudinal end (see Figs. 1 and 2), wherein the fourth portion extends along the second free longitudinal end (Figs. 1-2), wherein the third portion and the proximal portion merge together and wherein the fourth portion and the distal portion merge together (see Figs. 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lipper (US 1,720,560) in view of Hill (US 2002/0104150).
Lipper discloses a durag as in claim 1, including first and section portions (overlapping portions of tail 22 when wrapped as shown in Fig. 7) which are fastened together using a clasp or pin 25 (Fig. 7; pg. 2, lines 18-20).  Lipper does not disclose a hook and pile fastener as in claims 2 and 11, however Lipper does disclose use of “any suitable fastening device” (pg. 2, lines 19-20).  Moreover, Lipper discloses use of a .


Claims 5, 7, 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Burnet (FR 717984) in view of Hill (US 2002/0104150).
Burnet discloses headwear which forms a durag as claimed, but does not disclose the cap peripheral end portion is folded upwardly as in claims 5, 7, and 16, and does not disclose an elastic band as in claim 8.  
Hill discloses a head wrap which forms a durag similar to that claimed, the durag comprising a cap peripheral end portion (edge portion of cap 16; Fig. 4) which is folded upwardly at a folding line (the periphery of cap portion 16 is folded over to form a seam allowance to conceal the elastic 50; see Fig. 4 and para. 0054).  The cap comprises an elastic band (50) as in claim 8, the elastic band (50) extending along the cap peripheral end portion as claimed (see Fig. 4 and paras. 0053-0054). Hill discloses that the elastic band provides a tighter fit and greater adjustability [0053].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  provide an elastic band at the cap peripheral end portion of Burnet, as recited in claim 8, in order to provide a tighter fit and greater adjustability, as taught by Hill. By providing such an elastic band at the cap peripheral end portion of Burnet, the elastic is located between opposing portions of the trim (b) as in claim 8. As to claims 5, 7, and 16, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an upward fold in the cap peripheral end portion in the cap of Burnet modified in view of Hill, in order to provide a concealed elastic band, as taught by Hill [0054].  In so modifying Burnet, the folding line would be “in close proximity” to the proximal portion when the durag is worn on the head of a user of the user as in claims 5, 7, and 16 (it is noted that “close proximity” is broadly 
the fourth portion of the trim and distal portion of the trim located above the third portion of the trim and the proximal portion of the trim. It is within the routine skill in the art to fold the cap as desired during use, as a matter of preferred style and fit.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the references cited on attached PTO-892, which disclose headwear having a tail similar to that claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995. The examiner can normally be reached Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/AMY VANATTA/Primary Examiner, Art Unit 3732